      Case 19-01230-LT7            Filed 04/25/19     Entered 04/25/19 14:40:02          Doc 36     Pg. 1 of 1


                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                  Minute Order
Hearing Information:
                                                                                                                        0.00
                     Debtor:   DIANE MAE GREGERSON
               Case Number:    19-01230-LT7               Chapter: 7
      Date / Time / Room:      THURSDAY, APRIL 25, 2019 10:00 AM DEPARTMENT 3
       Bankruptcy Judge:       LAURA S. TAYLOR
        Courtroom Clerk:       RUSSELL PALUSO
          Reporter / ECR:      JENNIFER GIBSON

Matter:
              MOTION FOR RELIEF FROM STAY, RS # RM-2 FILED ON BEHALF OF SHARON STEADMAN



Appearances:

        DANIEL WIEDECKER, ATTORNEY FOR DIANE MAE GREGERSON
        ROSEANNA MIANI, ATTORNEY FOR SHARON STEADMAN
Disposition:                                                                                               1.00


        Granted, stay conditioned pending receipt of additional evidence as set forth on the record. The
        14-day stay is waived to allow the State Court matter to proceed so long as a decisional hearing
        is not held within 14-days of the order entry.

        Lodged Order to be submitted by Ms. Miani.




Page 1 of 1                                                                                         4/25/2019     2:39:23PM
